         Case 1:20-cv-02705-ELH Document 55 Filed 02/26/21 Page 1 of 2



                 IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MARYLAND


                                                    )
In Re Application of Daniel Snyder                  )
For an Order Directing Discovery from               )
Moag & Co., LLC Pursuant to                         ) Case No. 20-CV-02705-ELH
28 U.S.C. § 1782                                    )

                        NOTICE OF WITHDRAWAL OF COUNSEL

       Pursuant to Local Rule 101.2.b, Greenberg Traurig, LLP gives notice of its withdrawal as

counsel for Moag & Company in this proceeding. Moag & Company will continue to be

represented by Zuckerman Spaeder, LLP, who entered their appearance on behalf of Moag &

Company on January 4, 2021.

                                             Respectfully submitted,


                                             s/Joe R. Reeder
                                             Joe R. Reeder Bar No. #06701
                                             Reederj@gtlaw.com
                                             Stephen T. Fowler Bar No. #16881
                                             Fowlerst@gtlaw.com
                                             GREENBERG TRAURIG LLP
                                             2101 L Street, N.W., Suite 1000
                                             Washington, D.C. 20037
                                             (202) 331-3125



So ordered:
              Ellen Lipton Hollander
              United States District Judge
          Case 1:20-cv-02705-ELH Document 55 Filed 02/26/21 Page 2 of 2



                                    CERTIFICATE OF SERVICE

       I hereby certify that on this February 26, 2021, I caused a copy of the foregoing to be filed

using the Court’s electronic case filing (ECF) which was then served on all counsel of record and

by email and first class mail to:

       Mr. John Moag.
       c/o Moag & Company
       323 W. Camden St. #400
       Baltimore, MD, 21201
       jmoag@moagandcompany.com

                                                     /s/ Joe R. Reeder
                                                     Joe R. Reeder (#06701)
                                                     Stephen T. Fowler (#16881)
                                                     Greenberg Traurig, LLP
                                                     2101 L Street N.W.
                                                     Washington, D.C. 20037
                                                     (202) 331-3100
                                                     reederj@gtlaw.com
                                                     fowlers@gtlaw.com
